Citation Nr: 0025134	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-13 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
neck disorder, described as degenerative joint disease of the 
cervical spine.

3.  Entitlement to a compensable disability rating for 
allergic rhinitis.

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of a laceration to the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1970.

Service connection was granted for allergic rhinitis and 
residuals of a laceration to the left foot by a March 1982 
rating decision.  Noncompensable (zero percent) ratings were 
assigned for both disabilities, effective January 12, 1981.

Service connection was denied for residuals of a neck injury 
by a June 1993 rating decision.  The veteran was informed of 
this decision and did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for asthma, found 
that new and material evidence had not been submitted to 
reopen the claim of service connection for a neck disorder, 
and confirmed and continued the noncompensable ratings for 
both the allergic rhinitis and left foot laceration.  In 
December 1999, the RO awarded a 10 percent disability rating 
for the left foot laceration, effective January 19, 1995.

The veteran provided testimony at a personal hearing 
conducted before the RO in March 1996, a transcript of which 
is of record.


FINDINGS OF FACT

1.  No competent medical evidence is on file which relates 
the veteran's asthma to his period of active duty, to include 
exposure to chemicals therein.

2.  Service connection was denied for residuals of a neck 
injury by a June 1993 rating decision.  The veteran was 
informed of this decision and did not appeal.

3.  The additional evidence submitted to reopen the veteran's 
claim of service connection for a neck disorder (described as 
degenerative joint disease of the cervical spine) bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  Medical records are on file which tend to relate the 
veteran's current cervical spine disorder to his account of a 
head injury that occurred during a 1970 in-service motorcycle 
accident.

5. The medical evidence shows that the veteran's allergic 
rhinitis is not manifest by definite atrophy of the 
intranasal structure and moderate secretion, nor greater than 
50-percent obstruction of nasal passage on both sides or 
complete obstruction of one side.

6.  Neither the "old" nor the "new" criteria for 
evaluating allergic rhinitis is more beneficial to the 
veteran in the instant case.

7.  The residuals of the veteran's laceration of the left 
foot has note resulted moderately severe impairment of the 
foot, to include limitation of motion.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for asthma 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The June 1993 rating decision denying service connection 
for residuals of a neck injury is final.  38 U.S.C.A. 
§ 4005(c) (1988) (38 U.S.C.A. § 7105(c) (West 1991)); 
38 C.F.R. § 20.1103 (1992) (38 C.F.R. § 20.1103 (1999)).

3.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for a neck 
disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

4.  The claim of entitlement to service connection for a neck 
disorder, described as degenerative joint disease of the 
cervical spine, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  The criteria for a compensable disability rating for the 
veteran's allergic rhinitis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31, 
4.97, Diagnostic Code 6501 (1996) and 6522 (1999).

6.  The criteria for a disability rating in excess of 10 
percent for residuals of a laceration of the left foot are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5283, 5284, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  The veteran's lungs and chest, sinuses, 
as well as his head, face, neck, and scalp were all 
clinically evaluated as normal on his June 1967 enlistment 
examination.  At the time of this examination, the veteran 
reported that he had never experienced asthma, swollen or 
painful joints, arthritis or rheumatism, or a history of head 
injury.  The service medical records show that he was treated 
for a cold and a sore throat in December 1967.  He was 
subsequently treated for allergic rhinitis in April and July 
1969.  On his February 1970 separation examination, the 
veteran's lungs and chest, sinuses, as well as his head, 
face, neck, and scalp were all clinically evaluated as 
normal.  Further, he continued to report that he had never 
experienced asthma, swollen or painful joints, arthritis or 
rheumatism, or a history of head injury.  However, the 
records show that the veteran was subsequently injured in a 
motorcycle accident in March 1970.  He sustained a laceration 
of the left foot and the left fourth finger with comminuted 
fracture of the distal phalanx of that finger.  The veteran 
denied head trauma or unconsciousness.  Moreover, these 
records contain no complaints of or treatment for neck 
problems following the motorcycle accident.

The veteran's DD Form 214 shows that he was awarded the 
Vietnam Service Medal and Vietnam Campaign Medal with device, 
among other awards and decorations.  Further, this document 
shows that the veteran's military occupational specialty was 
that of a Chemical Staff Specialist.  

Private medical records are on file from a Dr. Gambrell which 
cover a period from October 1977 to May 1980.  These records 
primarily show treatment for allergic rhinitis, and contain 
no pertinent findings regarding the veteran's asthma or neck 
disorder claims.

Also on file are VA medical treatment records for the period 
from January to August 1981.  Among other things, these 
records show treatment for skin lesions on the left hand and 
allergic rhinitis.  No pertinent findings were made regarding 
the veteran's asthma or neck disorder claims.  However, 
records from January 1981 note that the veteran's neck was 
supple, his thyroid small, and that no cervical adenopathy 
was noted.

The veteran underwent a VA medical examination in January 
1982.  Among other things, the veteran was evaluated for 
residuals of a "head concussion."  The veteran reported 
that he was involved in an in-service motorcycle accident in 
which he landed on his head while wearing a helmet.  He 
experienced a loss of consciousness that lasted less than a 
minute.  Moreover, he denied any neurologic symptoms 
following the accident other than headaches "on cold days 
only."  Following examination of the veteran, the examiner 
diagnosed local damage to the left triceps, and left foot 
intrinsic secondary to motor vehicle accident, otherwise 
normal neurologic exam.  Additionally, the veteran's 
respiratory system was clinically evaluated as normal.  He 
was also diagnosed with residuals of laceration of the left 
foot.

Thereafter, service connection was granted for allergic 
rhinitis and residuals of a laceration to the left foot, 
among other things, by the March 1982 rating decision.  
Noncompensable ratings were assigned for both disabilities, 
effective January 12, 1981.  Furthermore, it is noted that 
service connection was denied for a head concussion, because 
the service medical records did not show any evidence of a 
concussion.

In March 1992, the veteran submitted a claim of entitlement 
to service connection for an injury to the vertebrae in his 
neck.  He reported that the injury occurred as a result of 
his 1970 in-service motorcycle accident.

A private medical statement, dated in June 1992, was 
subsequently submitted by a Dr. Twehous in support of the 
veteran's claim.  Dr. Twehous reported that she had treated 
the veteran for chronic neck pain from February to May 1992, 
with a history of motorcycle accident in 1970.  Additionally, 
Dr. Twehous noted that cervical spine films were significant 
for a small, old, ununited chip off the anterior superior 
articular corner of body of C5 and hypertrophic spurring of 
C5-6 and C6-7.  

Additional VA medical treatment records were added to the 
file which cover a period from January 1991 to May 1992.  
These records show treatment for chronic neck pain on various 
occasions, and findings of degenerative joint disease of the 
cervical spine.  Also, these records note that the veteran 
reported that he injured his neck as a result of the in-
service motorcycle accident.  It is further noted that 
records from August 1991 show treatment for a chronic cough 
and a diagnosis of bronchitis.  No diagnosis of asthma 
appears in these records.

In a June 1993 rating decision, the RO denied service 
connection for residuals of a neck injury.  The RO noted that 
the service medical records revealed no treatment for the 
neck injury, and that the veteran had not shown any 
continuity of treatment since service.  Consequently, the RO 
concluded that, in the absence of chronicity of treatment 
since discharge, there was no authority to relate treatment 
21 years post-service to that time frame.

The veteran was informed of the June 1993 rating decision by 
correspondence dated that same month.  It was noted that a VA 
Form 4107 was enclosed which explained the veteran's 
procedural and appeal rights.  No subsequent correspondence 
was submitted by the veteran until January 1995, at which 
time he initiated the claims currently on appeal.

A private medical statement, dated in February 1995, was 
submitted by a Dr. Middleton in support of the veteran's 
case.  Dr. Middleton noted that the veteran presented with a 
history going back to 1968 when he served in Vietnam.  The 
veteran recounted exposure to chemicals while on active duty, 
to include Agent Orange.  Since 1969, he had experienced 
symptoms relating to severe respiratory infections, including 
difficulty breathing and restriction of air.  It was stated 
that he was diagnosed with asthma in 1980.  Dr. Middleton 
reviewed the veteran's current symptoms, and noted that a 
multiple of tests revealed minimal lung capacity with 
decreased air flow.  It was specifically noted that a chest 
X-ray conducted that month revealed small scattered density 
seen in the right hilum, which was probably related to old 
granulomatous process.  Overall, Dr. Middleton concluded that 
the veteran had chronic respiratory problems for which he had 
been treated since his discharge from Vietnam.  

Also on file is a report of a VA hospitalization that 
occurred in March 1995.  This report noted that the veteran's 
medical history included initial neck pain beginning in a 
motorcycle accident in 1970.  Further, he had noticed neck 
pain and decreased range of motion since 1985, but this had 
slowly increased.  The veteran also provided information 
regarding his allergies.  Discharge diagnoses from this 
hospitalization included condition requiring inpatient 
rehabilitation services; chronic pain syndrome; chronic neck 
and upper back pain related to old soft tissue injury; 
seasonal allergies; and history of Agent Orange exposure.  

At the March 1996 personal hearing, the veteran contended 
that he developed asthma as a result of the chemicals he was 
exposed to during active duty, and described the 
circumstances thereof.  He testified that he began taking 
medications for asthma since the 1980s, which were prescribed 
by VA.  The veteran also indicated that his allergies had 
developed into asthma, and that a doctor informed him that 
such was the case.  Regarding the veteran's neck disorder 
(described as degenerative joint disease of the cervical 
spine), it was contended that this disability was due to the 
veteran's in-service motorcycle accident.  The veteran 
described the circumstances of the motorcycle accident, and 
asserted that he had hit his forehead during this accident, 
which caused his neck to be pushed back.  He testified that 
he had had no other major injuries which could have caused 
the neck disorder.  It was asserted that the medical records 
concerning the motorcycle accident were incomplete, and that 
a request should be made for additional service medical 
records.  The veteran testified that he hurt all over at the 
time of his discharge from service, but that he did not want 
to make a lot of waves because he did not want to miss his 
early out which enabled him to go to college.  He testified 
that he saw a private doctor for his neck problems shortly 
after his discharge from service, and that he would attempt 
to get those records.  Additionally, he described the current 
symptomatology of his neck disorder.  The veteran also 
testified about the injury to his left foot which occurred 
during the in-service motorcycle accident.  He contended that 
he had developed arthritis in the left foot as a result of 
the original injury.  Consequently, he experienced foot pain, 
trouble walking, and problems completely his duties at work.

In May 1996, the RO requested additional service medical 
records concerning the veteran.  The National Personnel 
Records Center (NPRC) responded in November 1996 that the 
medical records had been sent to the RO in March 1981.

The veteran underwent a VA nose and sinus examination in June 
1996.  At that time, it was noted that his past medical 
history was significant for asthma.  Regarding current 
symptomatology, the veteran reported that his forehead and 
face had become inflamed with sinusitis exacerbation.  He 
also reported severe posterior and anterior nasal drip, with 
constant sneezing attacks in the morning that might last up 
to an hour.  These attacks were triggered by cigarette smoke, 
dust and dirt, and cut grass.  He further reported that 
allergy testing in the past showed multiple positive results, 
and that he had been treated two times in the past year for 
sinusitis.  It was also noted that he used a nasal inhaler in 
the morning with good relief of symptoms.  On examination, 
the examiner noted that the veteran's forehead and maxillary 
sinus regions were nontender.  The veteran was also found to 
have a mild right deviated septum, superior and posteriorly.  
Further, there was atopic mucosa of the nasal cavity.  There 
was moderate shrinking of tissue in response to decongestant 
therapy.  His oropharynx was found to be clear.  External 
nose and nasal vestibule were found to be within normal 
limits and without deformity.  Right and left nasal cavity 
septum was noted to be slightly deviated superiorly and 
posteriorly to the right.  Frontal nose was clear.  Inferior 
turbinates and middle turbinates were noted to be mildly 
enlarged.  The middle meati and nuclear meatus were not seen.  
Paranasal sinuses were found to be nontender and without 
signs of edema.  Based on the foregoing, the examiner 
diagnosed allergic "rhinosinusitis."

Also in June 1996, the veteran underwent a VA trachea and 
bronchi examination.  At this examination, the veteran 
described episodes of shortness of breath and dyspnea on 
exertion which occurred when he was exposed to things such as 
smoggy days, chemicals, or pollen in the air.  It was noted 
that the veteran served in Vietnam while on active duty, 
where he was exposed to a variety of chemicals, including 
phosgene and Agent Orange.  It was further noted that his 
episodes of shortness of breath occurred whenever he was 
exposed to these types of chemicals, and that the episodes 
began in the mid 1970s.  He also complained of some audible 
wheezing on occasion, and just inability to take a deep 
breath.  Further, he produced a moderate amount of clear 
sputum, that being several tablespoons full of clear sputum 
each day.  On examination, the examiner found, among other 
things, that no infectious disease was present.  Following 
examination of the veteran, the examiner diagnosed asthma, by 
history.  However, the examiner emphasized that this had not 
been documented properly and that a methacholine challenge 
test needed to be obtained in the veteran for further 
evaluation of his asthma. 

The veteran underwent a VA orthopedic examination of his 
cervical spine in September 1996.  At that time the veteran 
stated that although he did not report an injury to his neck 
at the time of the in-service motorcycle accident, he began 
having increasing pain approximately 10 years prior to the 
examination.  Following examination of the veteran, the 
examiner diagnosed mild to moderate degenerative 
osteoarthritis of the cervical spine with associated 
degenerative disc disease.  Also, the examiner noted that the 
veteran had a history of radiculopathy, and that this was 
exacerbated by the in-service motorcycle accident.  

The veteran also underwent a VA orthopedic examination of his 
feet in September 1996.  At this examination, the veteran 
reported that he experienced pain in the left foot with cold 
weather in the winter time.  He described the pain as being 
on the dorsal aspect of the foot, and also in the arch area.  
The pain was worse with ambulation and relieved with rest.  
He denied any numbness or tingling, or weakness in the left 
lower extremity.  On examination, the veteran was found to 
have a normal posture with standing and squatting, and full 
supination and pronation of the left foot which was equal to 
the right side.  It was noted that he had a scar over the 
dorsum of the left foot at the first web space.  He had 
decreased active and passive motion of the left great toe 
with 20 degrees flexion and 20 degrees extension.  He 
exhibited no noticeable limp and no gross deformity of the 
foot.  Function was found to be good, and gait normal.  There 
were no secondary skin or vascular changes other than the 
scarring.  Further, there was no significant swelling or 
pitting edema.  Dorsalis pedis and posterior tibial pulses 
were intact.  Also, the veteran's foot was found to be warm 
with good color and capillary refill.  It was noted that 
anteroposterior and lateral X-rays of the left foot showed no 
bony abnormality and no degenerative changes.  Based on the 
foregoing, the examiner's diagnoses included history of left 
foot injury with mild continued symptoms and mild loss of 
range of motion of the great toe.  The examiner emphasized 
that there was no significant functional deficit.  

Additional VA medical treatment records were added to the 
file that covered a period from August 1994 to April 1998.  
Among other things, these records show treatment for asthma 
on various occasions.  However, these records contain no 
competent medical opinion which related the veteran's asthma 
to his period of active duty, to include exposure to 
chemicals therein.  Records from April 1998 show that the 
veteran was treated after he fell down while unloading a 
truck and struck his head on concrete.  He complained of pain 
in his neck and back from the neck down to the rib cage.  

The veteran underwent a VA examination for scars on his left 
hand and left foot in August 1999.  At this examination, it 
was noted that the veteran injured his left foot in a 
motorcycle accident, which required reconstructive surgery.  
His current symptomatology included local pain on motion and 
pressure of the scar area.  On physical examination, the 
veteran was found to have a 6 cm linear scar approximately 
between the left toes on the dorsum of the foot.  There were 
areas where the scar measured 1.5 cm and 1 cm. wide.  Also, 
the scar was noted to be irregularly shaped, hyperpigments, 
and had resulted in disfigurement.  It was further noted that 
the scar was a little bit tight.  Based on the foregoing, the 
examiner diagnosed scars, traumatic and surgical, 
symptomatic.

The veteran also underwent a VA examination of the nose, 
sinus, larynx, and pharynx in August 1999.  At this 
examination, the veteran complained of daily rhinorrhea with 
palatal itching and ocular itching which was followed by 
extensive sneezing and allergic symptoms.  It was noted that 
he had a classic history for allergic rhinitis.  He had also 
developed bleeding approximately twice monthly which resulted 
directly from the allergic rhinitis.  Further, the veteran 
reported that he had no significant nasal obstruction except 
for during the episodes.  He had had no surgeries, and had 
been moderately helped by nasal steroids.  On examination, 
the veteran's pupils were found to be equal, round, and 
reactive to light.  Extraocular muscles were intact.  The 
veteran's nose was found to have a mild nasal septal 
deviation.  His nose was also found to have hypertrophic 
turbinates.  There were no polyps, scabs, or crusting.  
Additionally, it was stated that the veteran had 
approximately 30 percent obstruction from hypertrophic 
turbinates which were easily decongested.  He was found to 
have normal oral cavity and normal oral pharynx.  His neck 
was found to be normal, and his sinuses clear.  Also, it was 
noted that X-ray examination showed no evidence of acute 
sinusitis.  Based on the foregoing, the examiner diagnosed no 
chronic sinusitis; and allergic rhinitis.  The examiner also 
opined that it was likely that this related to the veteran's 
Vietnam service in that exposure both to chemicals and to 
foreign antigens may have increased his (the veteran's) 
sensitivity to other antigens relating in the allergic 
rhinitis.  Additionally, the examiner noted that the claims 
file had been reviewed.

I.  Asthma

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

As noted above, the veteran has contended that he developed 
asthma due to exposure to chemicals, including Agent Orange, 
while on active duty in the Republic of Vietnam.  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(1999).  

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i) (1999).  
Agent Orange is generally considered a herbicide agent and 
will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

In McCartt v. West, 12 Vet. App. 164 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a veteran is not 
entitled to presumptive herbicide exposure solely on the 
basis of having served in the Republic of Vietnam.  The Court 
held that both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to a herbicide 
agent.

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  As indicated above, asthma is not one of the 
conditions that is associated with herbicide exposure under 
VA regulations.  38 C.F.R. § 3.309(e). Thus, the veteran is 
not entitled to a grant of service connection for asthma on a 
presumptive basis.  Nevertheless, the veteran may still be 
entitled to a grant of service connection if all the 
evidence, including that pertinent to service, establishes 
that the veteran's asthma was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Combee, supra.

As an initial matter, the Board notes that nothing on file 
shows that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence.  See also Grottveit at 93; Caluza 
at 504.

In the instant case, the Board finds that the veteran's claim 
of entitlement to service connection is not well grounded.

As a general rule, a veteran's account of what occurred 
during service is presumed credible for the purpose of 
determining whether his claim is well grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  This includes the veteran's account of 
exposure to chemicals while on active duty.  Moreover, the 
Board notes that the veteran's military specialty was that of 
a Chemical Staff Specialist,  Further, the VA medical 
treatment records show current diagnoses of asthma.  However, 
the Board finds that the claim is not well grounded because 
there is no competent medical nexus evidence on file.

The VA medical treatment records contain no competent medical 
opinion relating the veteran's asthma to his period of active 
duty, to include his reported exposure to chemicals therein.  

With respect to the February 1995 statement from Dr. 
Middleton, the Board notes that his statement that the 
veteran had experienced chronic respiratory problems for 
which he had been treated since discharge is simply a 
recognition of continuity of symptomatology.  In Voerth v. 
West, 13 Vet. App. 117 (1999) the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Here, Dr. Middleton's statement does not diagnose the veteran 
with asthma.  Since he did not diagnose such a disability, it 
is axiomatic that his statement did not relate it to service.  
Further, the Board notes that the veteran has been service-
connected for allergic rhinitis, a disability which the 
medical evidence on file shows has a respiratory component.  

In regard to the August 1999 VA examination of the nose, 
sinus, larynx, and pharynx, the Board notes that the examiner 
diagnosed allergic rhinitis, and stated that there was no 
evidence of chronic sinusitis; the examiner did not diagnose 
asthma.  Thus, the etiology opinion proffered by the examiner 
concerns the service-connected allergic rhinitis only.  In 
short, this opinion, like Dr. Middleton's statement, clearly 
does not relate asthma to the veteran's period of active duty 
since no such diagnosis was made.

There being no other evidence on file which might constitute 
competent medical nexus evidence, the Board finds that the 
claim is not well grounded and must be denied.  As the 
veteran has not submitted the evidence necessary for a well-
grounded claim, a weighing of the merits of the claim is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

It is noted that the RO did not specifically deny the 
veteran's claim on the basis of it being not well-grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
Accordingly, the Board has examined all evidence of record 
with a view towards determining whether the appellant has 
notified VA of the possible existence of evidence which would 
render his claim well grounded.  The Board finds that no such 
information is of record.  See McKnight v. Brown, 131 F.3d 
1483 (Fed. Cir. 1997); Beausoleil v. Brown, 8 Vet. App. 69, 
80 (1995); see also generally Stuckey v. West, 13 Vet. 
App. 163, 175 (1999), (observing in part that when it is 
alleged that there is specific evidence that would manifestly 
well ground a claim, VA has a duty to inform the claimant of 
the importance of obtaining this evidence to "complete the 
application.") (Emphasis added).  The Board notes that the 
veteran testified at his March 1996 personal hearing that a 
doctor informed him that his allergies had developed into 
asthma.  However, the veteran does not identify who that 
physician is, and the medical records on file contain no such 
opinion.  Further, the Board notes that the Court has held 
that a lay person's account of what a medical professional 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

II.  Neck Disorder

Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring that the duty to assist has been fulfilled.


Analysis.  In the instant case, the Board notes that the 
additional evidence submitted by the veteran to reopen his 
neck disorder claim includes medical records which tend to 
relate the current disability to his account of a head injury 
during the in-service motorcycle accident.  The Board finds 
that this evidence bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Consequently, the Board concludes that new and material 
evidence has been submitted to reopen the claim.  38 C.F.R. 
§ 3.156(a).

Adjudication of the veteran's claim does not end with the 
conclusion that new and material evidence has been submitted.  
Pursuant to the holding of Elkins, supra, the Board must now 
determine whether the veteran's claim is well-grounded.

The service medical records confirm that the veteran was in a 
motorcycle accident during service.  His account of a head 
injury therein is presumed credible for the purpose of 
determining whether his claim is well-grounded.  Meyer, 
supra; King, supra.  The medical evidence shows that the 
veteran has been diagnosed with degenerative joint disease of 
the cervical spine.  Further, as stated above, medical 
evidence is on file which tends to relate the veteran's 
current neck disability to his account of a head injury 
during the in-service motorcycle accident.  Therefore, his 
claim is well grounded.  Caluza at 506.


III.  Increased Rating

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Therefore, the Board finds that the 
veteran's claims for increased evaluations for his allergic 
rhinitis and left foot laceration are well grounded.  Because 
the claim is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107(a).  Here, VA has accorded the veteran 
several examinations in relation to these claims, and the 
veteran has not indicated that either disability has 
increased in severity since the last examination.  Moreover, 
there does not appear to be any pertinent medical evidence 
that is not of record or requested by the RO.  Thus, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to this claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


A.  Allergic Rhinitis

Legal Criteria.  During the pendency of the veteran's appeal, 
the criteria for evaluating rhinitis was changed, effective 
October 7, 1996.  Where a law or regulation changes after a 
claim is filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply unless Congress or the Secretary provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, in a 
precedent opinion of the VA Office of the General Counsel, it 
was held that, when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board must determine whether the 
intervening change is more favorable to the veteran, and, if 
the amendment is more favorable, apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change.  In addition, the Board must apply 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-2000 (April 10, 2000).

Under the criteria for rhinitis under Diagnostic Code 6501, 
in effect prior to October 7, 1996, a 10 percent evaluation 
was warranted for definite atrophy of the intranasal 
structure, and on a showing of moderate secretion.  A 30 
percent evaluation was contemplated for moderate crusting and 
ozena, with atrophic changes.  For a 50 percent evaluation, 
the claimant would have to show massive crusting and marked 
ozena, with anosmia.  38 C.F.R. § 4.97.

As of October 7, 1996, Diagnostic Code 6501 was discontinued, 
and now, 38 C.F.R. § 4.97 includes new rating criteria for 
chronic rhinitis found at Diagnostic Code 6522.  Under this 
Code, a 10 percent evaluation is warranted for allergic 
rhinitis on a showing that the claimant is without polyps, 
with greater than 50-percent obstruction of nasal passage on 
both sides or complete obstruction of one side.  If polyps 
are present, a 30 percent evaluation is warranted.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to a compensable rating for his 
allergic rhinitis under either the "old" or the "new" 
criteria for evaluating the disability.  Therefore, neither 
is more beneficial to the veteran in the instant case.  See 
VAOPGCPREC 3-2000; see also Karnas, supra.

In regard to the "old" criteria found at Diagnostic Code 
6501, the Board has carefully considered the medical evidence 
on file, including the June 1996 and August 1999 VA 
examinations, and finds that the veteran's allergic rhinitis 
is not manifested by definite atrophy of the intranasal 
structure, and moderate secretion.  For example, the August 
1999 VA examination of the nose, sinus, larynx, and pharynx, 
found the veteran to have a normal oral cavity and a normal 
oral pharynx.  There was no evidence of polyps, scabs, or 
crusting.  Although the veteran reported severe posterior and 
anterior nasal drip on the June 1996 VA nose and sinus 
examination, both this examination and the subsequent August 
1999 VA examination show that the veteran's condition is 
greatly improved with medication.  Thus, the Board concludes 
that the veteran does not meet or nearly approximate the 
criteria for a compensable disability rating under Diagnostic 
Code 6501.

The Board also finds that veteran does not meet or nearly 
approximate the criteria for a compensable rating under the 
"new" criteria at Diagnostic Code 6522.  It is noted that 
the August 1999 VA examiner found that the veteran was 
without polyps.  Also, the medical evidence does show that 
the veteran has nasal septal deviation.  However, the June 
1996 VA examiner stated that the veteran only had "mild" 
right deviated septum, superiorly and posteriorly.  This 
examiner also stated that the right and left nasal cavity 
septum was "slightly" deviated superiorly and posteriorly 
on the right.  Similarly, the August 1999 VA examiner found 
the veteran to only have "mild" nasal septal deviation.  
These descriptions of the deviation as "mild" and 
"slight[]" do not support a finding that there is greater 
than 50-percent obstruction of nasal passage on both sides or 
complete obstruction of one side.  Additionally, while the 
August 1999 VA examiner noted that the veteran had 30 percent 
obstruction form hypertrophic turbinates, he also stated that 
these were easily decongested.  Therefore, the Board 
concludes that the veteran is not entitled to a compensable 
disability rating under Diagnostic Code 6522.

For the reasons stated above, the Board concludes that the 
veteran does not meet or nearly approximate the requirements 
for a compensable disability rating for his allergic rhinitis 
under either the "old" or the "new" criteria.  As such, 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra.

B.  Left Foot Laceration

Legal Criteria.  In evaluating disabilities of the 
musculoskeletal system, additional rating factors include 
functional loss due to pain supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also 
made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of 
movements, including pain on movement.  38 C.F.R. § 4.45.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognized actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In the instant case, the RO has assigned a 10 percent 
disability rating for the veteran's residuals of a laceration 
to the left foot pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  This Code provides for a 10 percent rating for a 
superficial scar which is tender and painful on objective 
demonstration.

The record shows that the RO has also contemplated assignment 
of disability ratings pursuant to Diagnostic Codes 5283, 
5284, and 7805.

Diagnostic Code 5283, pertains to the evaluation of the 
malunion or nonunion of the tarsal or metatarsal bones.  A 10 
percent evaluation is warranted if the malunion or nonunion 
is moderate in nature.  A 20 percent evaluation is warranted 
if the disorder is moderately severe, and a 30 percent 
evaluation is provided if the disorder is severe. 

Under Diagnostic Code 5284, a moderate injury of the foot 
warrants a 10 percent evaluation; a moderately severe injury 
to the foot warrants a 20 percent evaluation; and a severe 
injury to the foot warrants a 30 percent evaluation.

If there is actual loss of use of the foot, a 40 percent 
evaluation is provided.  38 C.F.R. § 4.71a.

Diagnostic Code 7805 provides that scars should be rated on 
limitation of function of the body part affected.  38 C.F.R. 
§ 4.118.

The General Counsel for VA, in a precedent opinion dated 
August 14, 1998, (VAOPGCPREC 9-98) noted that Diagnostic Code 
5284 is a more general diagnostic code under which a variety 
of foot injuries may be rated; that some injuries to the 
foot, such as fractures and dislocations for example, may 
limit motion in the subtalar, midtarsal, and 
metatarsophalangeal joints; and that other injuries may not 
affect range of motion.  Thus, General Counsel concluded 
that, depending on the nature of the foot injury, Diagnostic 
Code 5284 may involve limitation of motion and therefore 
require consideration under sections 4.40 and 4.45. 
VAOPGCPREC 9-98.

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104.  Consequently, 
the Board must consider the guidelines of VAOPGCPREC 9-98 in 
adjudicating the instant case.




Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a disability rating in excess of 10 percent for residuals of 
a laceration to the left foot. Diagnostic Code 7804 does not 
provide for a disability rating in excess of 10 percent.

With respect to Diagnostic Code 5283, the Board notes that 
the only left foot injury shown in service medical records is 
the service-connected laceration; i.e., there is no medical 
evidence that the injury involved tarsal or metatarsal bones.  
Moreover, there is no medical evidence to support a finding 
that the veteran currently has malunion or nonunion of these 
bones.  For example, X-rays taken of the left foot in 
conjunction with the September 1996 VA examination showed no 
bony abnormality and no degenerative changes.  Accordingly, 
the veteran is not entitled to a disability rating in excess 
of 10 percent under this Code.

In regard to Diagnostic Code 7805 and 5284, the Board finds 
that the medical evidence does not show moderately severe 
impairment of the left foot, to include limitation of motion, 
even taking into consideration the veteran's complaints of 
left foot pain.  The September 1996 VA feet examination 
showed the veteran's function to be good, and his gait 
normal.  Furthermore, the examiner found that the veteran 
only had "mild" continued symptoms of the left foot, and 
"mild" loss of range of motion in the left great toe only.  
The August 1999 VA scars examination found local pain on 
motion and pressure of the scar area only, which measured 6 
cm in length, 1 to 1.5 cm in width, and was between the toes 
on the left foot.  In short, the impairment is limited to 
this small scar area.  This limited area of impairment does 
not support a finding of a moderately severe injury.

For the reasons stated above, the Board finds that the 
evidence is not evenly balanced, and that the veteran does 
not meet or nearly approximate the criteria for a disability 
rating in excess of 10 percent for his residuals of 
laceration of the left foot.  Therefore, the preponderance of 
the evidence is against the claim, and the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra.

The Board notes that it making the above determination it has 
taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that they do not 
permit a schedular rating in excess of 10 percent.  These 
regulations are applicable in the instant case because the 
veteran has reported that his residuals of a left foot 
laceration are manifest by pain and resulting functional 
impairment in the left foot.  Despite these subjective 
complaints, the record does not contain objective evidence by 
which it can be factually ascertained that there is or would 
be any functional impairment attributable to the veteran's 
complaints of left foot  pain which would warrant a schedular 
rating in excess of the 10 percent evaluation currently in 
effect.

IV.  Extraschedular Rating

The Board notes that the RO also determined that the veteran 
was not entitled to an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1), for either his 
allergic rhinitis or his left foot laceration.  This 
regulation provides that in exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided 
the case presents such an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

In the instant case, the Board concurs with the RO's 
determination that an extraschedular rating is not warranted 
for either the veteran's allergic rhinitis or his left foot 
laceration.  The only post-service hospitalization shown by 
the evidence on file occurred in March 1995.  As such, the 
evidence does not support a finding of frequent 
hospitalizations.  With respect to his employment, the Board 
notes that the veteran testified at his March 1996 personal 
hearing that he did experience problems at work in that his 
neck and back pain, as well as his foot pain, limited the 
work he could do.  He also testified that it took him longer 
to complete his assigned tasks because of these problems.  
Further, he has stated that his allergic rhinitis is 
exacerbated when he is in an area with dust, etc.  
Nevertheless, the evidence shows that the veteran has been 
consistently employed in construction over the years.  
Granted, the veteran stated on a September 1999 VA hand, 
thumb, and fingers examination that he had been unemployed 
for 3 to 4 months, but there is no indication that his 
unemployment was due to the allergic rhinitis or left foot 
laceration.  Moreover, there is no evidence that either of 
these disabilities has resulted in frequent absences from 
work.  Therefore, the Board finds that the evidence does not 
show that the veteran's allergic rhinitis or his left foot 
laceration have resulted in marked interference with 
employment.


ORDER

Entitlement to service connection for asthma is denied.

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a neck 
disorder, described as degenerative joint disease of the 
cervical spine, the claim is reopened and is well-grounded.

Entitlement to a compensable disability rating for allergic 
rhinitis is denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a laceration to the left foot is denied.


REMAND

Adjudication of the veteran's claim of service connection for 
a neck disorder, described as degenerative joint disease of 
the cervical spine, does not end with the finding that the 
case is well grounded.  The duty to assist in this case 
requires that VA obtain up-to-date medical records and a 
medical examination. Accordingly, the case is remanded for 
the following action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for a cervical spine disability 
since September 1996.  When the requested 
information and any necessary authorization 
have been received, the RO should attempt to 
obtain copies of all pertinent records which 
have not already been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA examination to determine 
the current nature and etiology of the 
veteran's cervical spine disability.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail. 
An opinion should be provided regarding the 
likelihood that current cervical spine 
pathology, including degeberative joint 
disease, is a residual of the inservice 
vehicle accident or is otherwise related to 
service.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

